Citation Nr: 1130414	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right proximal fibula and distal tibia with traumatic arthritis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from March 1971 to February 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO which, in part, granted service connection for fracture of the right tibia and fibula and assigned a 10 percent evaluation, effective from February 17, 2006; the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  In May 2010, a hearing was held at the RO before the undersigned member of the Board.  

In July 2010, the Board, among other things, denied an increased rating for the right leg disability, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision as to increased rating claim and remanded the issue for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the joint motion for remand (JMR).  The JMR essentially found the Board's analysis of Diagnostic Code 5262 was inadequate, notwithstanding the Board's detailed description of the clinical and diagnostic findings pertaining to the Veteran's right knee and ankle from the August 2006 VA examination which, parenthetically, showed normal gait and posture, no evidence of unusual shoe wear, no impairment of the right knee other than some minimal spurring and tenderness, and only mild impairment of the right ankle.  Likewise, the Board notes that while the VA examiner in August 2006 described the minimal degenerative changes in the Veteran's right knee and ankle as post traumatic, the same physician in an addendum report in July 2007, stated that the degenerative changes in the Veteran's "bilateral ankle and knees" were due to the "natural aging process and genetic factors."  The physician also stated that there was no evidence of a leg fracture causing any residual limitation after the documented healing of the fracture.  

In any event, given the JMR's conclusions, additional VA examination is necessary.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right leg disability since June 2008.  After securing the necessary releases, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, and associate them with the claims folder.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the current extent and severity of his service-connected right leg disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each of the following:  

I.  Does the Veteran have arthritis in the right knee or ankle, and if so, is such as likely as not etiologically related to the service-connected right proximal fibula and distal tibia fracture or to the normal aging process, as suggested in a July 2007 VA medical opinion, or some other process/cause?  

II.  The examiner should note any limitation of motion and instability in the right knee and ankle.  Any instability should be classified as mild, moderate, or severe;  

III.  Indicate whether the right knee and/or ankle exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  

V.  Lastly, the examiner should express an opinion on whether pain in the right knee and ankle could significantly limit functional ability during flare-ups or when the knee and/or ankle is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner should be advised that all questions need to be answered, to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

3.  After the requested development has been completed, the RO should readjudicate the claim.  If additional disabilities including arthritis are identified which are found to be related to the service-connected right tibia and fibula disability, the AMC should consider whether a separate rating is warranted for the knee and ankle.  See VAOPGCPREC 23-97.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

